Citation Nr: 1035799	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-00 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right ankle.

2.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the left ankle.

3.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a status post meniscectomy, left knee.

5.  Entitlement to an initial rating in excess of 10 percent for 
spondylosis and degenerative joint disease, with complaints of 
paresthesias, of the thoracolumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1984 to July 2007.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah, as part of the Benefits Delivery at Discharge 
(BDD) program, that denied the benefits sought on appeal.  

The purpose of the BDD program is to help ensure a smooth 
transition from military to civilian status by allowing service 
members to file pre-discharge claims for disability compensation 
with VA.  In order to facilitate the quick processing of claims 
under the BDD program, the Virtual VA paperless claims processing 
system is utilized.  Instead of paper, a highly secured 
electronic repository is used to store and review every document 
involved in the claims process.  The use of this system allows VA 
to leverage information technology in order to more quickly and 
accurately decide a Veteran's claim for benefits.  Because the 
current appeal was processed as part of the Virtual VA system, 
any future consideration of this appellant's case should take 
into consideration the existence of this electronic record. 


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  Specifically, the 
Board finds that the Veteran should be provided another VA 
examination.  

The Veteran has asserted that each the five disabilities involved 
in the current appeal have increased in severity since the last 
February 2009 VA examination.  During the April 2010 hearing 
before the BVA, he testified that the range of motion of his 
ankles, knees, and spine has decreased.  See Hearing Transcript 
at 9.  He also submitted recent treatment reports from the 
Premier Army Health Clinic, which demonstrated an objective 
worsening of symptoms.  For example, a February 2010 treatment 
report noted complaints of "worsening left knee pain," and, in 
April 2010, an MRI of the lumbar spine was ordered because the 
Veteran had developed "progressive persistent" right lower 
extremity numbness and paresthesias.  Moreover, private treatment 
reports demonstrate that he recently underwent left knee surgery 
in May 2010 and that, in June 2010, he was diagnosed with 
"[m]oderate chronic lumbosacral radiculopathy."

VA's General Counsel has stated that when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not 
required to direct a new examination simply because of the 
passage of time, a new examination is appropriate when the 
claimant asserts that the disability in question has undergone an 
increase in severity since the time of the last examination).  
Accordingly, he should be afforded another VA examination for the 
purpose of determining the current severity of his service-
connected right ankle, left ankle, right knee, left knee, and 
thoracolumbar spine disabilities.  Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Moreover, as the evidence demonstrates neurological 
manifestations related to the Veteran's thoracolumbar spine 
disability, as well as some skin sensory disturbances of the left 
lower extremity likely related to his left ankle surgery (see 
June 2010 treatment report of T. E. B., M.D.), the VA examiner is 
also requested to perform a neurological examination in addition 
to orthopedic testing.

As a final matter, the Board also notes that these recent 
treatment reports, some of which have not been scanned into the 
Veteran's electronic file, constitute additional evidence that 
has been received since the case was certified for appeal without 
a waiver.  However, the RO has not considered such evidence in 
compliance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Accordingly, the Board concludes that there is prejudice in 
proceeding with consideration of this case without affording the 
RO an opportunity to review the evidence in question.  See 
38 C.F.R. § 20.1304 (2009).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO, and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should scan the evidence 
received at the BVA in August 2010 into the 
Veteran's electronic file. 

2.  The Veteran should be afforded 
examination of his ankles, knees, and 
thoracolumbar spine disabilities to 
ascertain the severity and manifestations 
of those disabilities.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records, and following this 
review and examination, the examiner is 
requested to report complaints and clinical 
findings pertaining to each of the 
Veteran's disabilities in detail.  

The examiner is further requested to 
comment on the presence or absence of 
neurological symptomatology for each 
disability, particularly for the 
thoracolumbar spine, and if present, 
identify the nerve involved, offer an 
opinion as to whether such symptomatology 
is associated with a service connected 
disability and whether is produces mild, 
moderate, moderately severe, or severe 
incomplete paralysis of the affected nerve.  

Lastly, for each disability the examiner is 
further requested to comment on the 
presence or absence of flare-ups of pain, 
weakness, excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional impairment or limitation of 
motion, and, if possible, express that 
degree of impairment in terms of additional 
degrees of limitation of motion.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's electronic claims 
file, or, in the alternative, the 
electronic claims file, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence received since the most recent June 2009 Supplemental 
Statement of the Case.  If any benefit sought is not granted, the 
Veteran and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


